Title: From George Washington to the United States Senate, 31 May 1790
From: Washington, George
To: United States Senate


United States [New York] 
Gentlemen of the Senate,May 31st 1790 
M. de Poiery served in the American Army for several of the last years of the late war, as Secretary to Major General the Marquis de la Fayette, and might probably at that time have obtained the Commission of Captain from Congress upon application to that Body. At present he is an officer in the French National Guards, and solicits a Brevet Commission from the United States of America. I am authorised to add, that, while the compliance will involve no expense on our part, it will be particularly grateful to that friend of America, the Marquis de la Fayette.
I therefore nominate M. de Poiery to be a Captain by Brevet.

Go: Washington

